PER CURIAM
This appeal questions the correctness of a summary judgment rendered in favor of appellee.
The dispute between the parties centers on the application and interpretation of the provisions of Chapter 608, Florida Statutes, F.S.A., relating to the dissolution of a corporation for nonpayment of capital stock taxes. The trial judge held that the provisions relating to notice contained in Section 608.34, Florida Statutes, F.S.A., must be read and taken together with the provisions of Section 608.36, Florida Statutes, F.S.A. When so read, the provision therein for notice is jurisdictional and a necessary prerequisite to an effective dissolution of the corporation for nonpayment of taxes.
The trial judge found as a matter of fact that no notice of dissolution was mailed to the appellee corporation; and in view of such finding, the trial judge correctly entered summary judgment in favor of the plaintiff-appellee.
We have considered the briefs and arguments of the parties on the issues herein and upon such consideration, it is our view that the appellant has failed to demonstrate that the summary judgment being reviewed was erroneously entered.
Affirmed.
RAWLS, Acting Chief Judge, and JOHNSON and SPECTOR, JJ-, concur.